DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-5, 9-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carozzani (WO 2017/084807, citing US 2019/0262896 as an English translation) in view of Bacher et al. (“The LIGA Technique and Its Potential for Microsystems -- A Survey”) (Zhang US 7,696,102 is provided as evidence that sputtering is performed in a vacuum; Roy et al. US 2007/0031505 is provided as evidence of the glass transition temperature of PMMA).
Regarding Claims 1-2 and 9-11, Carozzani (WO’807) teaches a method for making horological components (e.g. pallet, escapement, [0039]) and suggests considering prior art LIGA methods for making such components [0020], the LIGA methods comprising steps of a) providing an electrically conducting substrate and applying a layer of photosensitive resin [0020]; b) molding a first layer of resin up to a predefined distance from the substrate so as to retain a layer of resin, to shape the layer of resin and form a first level of the component (implied in the description, “allows a three-dimensional structure to be obtained, which can be filled by electrodeposition of metal,” [0020]); c) irradiating the layer of resin (X-ray or UV, [0020-0022]), shaped through a mask [0020, 0022], defining at least a first level of the component and dissolving the non-irradiated zones of the layer of photosensitive resin (“removing chemically,” [0020]) and forming a mould comprising a first and a second level (“three-dimensional structure to be obtained, which can be filled by electrodeposition of metal” [0020]) d) depositing a metallic layer by electroforming in the mould from the first conductive layer (electrodeposition of metal into a mold, [0020]) to form the component. 
WO’807 fails to teach that the layer substantially reaches the top surface of a second level of photosensitive resin. However, WO’807 teaches that the mold is filled by electrodeposition of metal, 
WO’807 teaches removing the resin to release the component and removing the substrate is implied [0020-0022]. WO’807 fails to teach depositing a first electrically conductive layer on a substrate, hot stamping via a buffer (“stamp”), revealing in places the first electrically conductive layer, or removing the first conductive layer.  In addition to steps taught in WO’807, Bacher et al. teach further details of an analogous LIGA technique, including depositing a first electrically conductive layer carried out in a vacuum (sputtering a titanium film) on a silicon substrate (Fig. 6; p. 432, left column, second paragraph; Zhang US’102 at col. 16, lines 46-49 evidences that sputtering is a vacuum process; silicon is inherently transparent at least to infrared radiation), hot stamping via a molding tool (“buffer”) by pressing the buffer up to a predefined distance from the substrate so as to retain a layer of resin to shape the layer of resin and form a first level of the component (Fig. 6, thermoforming; p. 434, left column last paragraph through right column), revealing in places the first electrically conductive layer (Fig. 6, Resistive Ion Etching; p. 435, left column, first paragraph), and successively removing the substrate, a molded object, and the photosensitive resin (Fig. 6, Electroforming, Finishing; p. 434, right column, bottom to p. 435, left column). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’807 by depositing a first electrically conductive layer on a substrate, hot stamping via a buffer (“stamp”), and revealing in places the first electrically conductive layer, or removing the first conductive layer in addition to performing the other recited steps, because Bacher et al. suggest these additional steps to produce an article by LIGA.

Regarding Claim 4, Bacher et al. demonstrate that the buffer has a relief imprint arranged to be pressed in the vicinity of the surface of the substrate during step b) (Fig. 6, Thermoforming). As it would have been obvious to perform the steps of Bacher et al. as explained in the rejection of Claim 1 above, it would have been obvious to use the buffer with the relief imprint as suggested.
Regarding Claim 5, WO’807 teaches forming a component by filling in a mold formed in a resin mold [0020]. Bacher et al. suggest that an imprint defines at least a first level of a mold for forming a component (Fig. 6, Thermoforming, Electroforming). In performing the obvious process of the combination of WO’807 in view of Bacher et al. as explained in the rejection of Claim 1 above, it would have been obvious that the imprint define the at least first level of the component.
Regarding Claim 14, WO’807 teaches a method for making a horological component. As explained in the rejection of Claim 1 above, the claimed method is obvious over WO’807 in view of Bacher et al.. Because the method of making a horological component is obvious over WO’807 in view of Bacher et al., it is also obvious that the method of WO’807 and Bacher et al. would result in the claimed horological component. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carozzani (WO 2017/084807, citing US 2019/0262896 as an English translation) in view of Bacher et al. (“The LIGA Technique and Its Potential for Microsystems -- A Survey”) as applied to Claim 1 above, and further in view of Shimkunas (US 4,696,878).
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carozzani (WO 2017/084807, citing US 2019/0262896 as an English translation) in view of Bacher et al. (“The LIGA Technique and Its Potential for Microsystems -- A Survey”) as applied to Claim 1 above, and further in view of McCarthy et al. (US 5,685,062).
Regarding Claim 13, Bacher et al. suggests sputtering a layer of titanium. The combination of WO’807 in view of Bacher et al. fails to teach a thickness of the sputtering layer. McCarthy et al. (US’062) suggest that in an analogous photolithographic method, a conductive layer, or a sandwich of conductive layers (e.g. titanium), is sputtered on a substrate and a photoresist is deposited on the conductive layer (col. 4, line 66 through col. 5, line 17). The thickness of each conductive layer is about 100 nm each (col. 5, line 11). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of WO’807 in view of Bacher et al. by forming a conductive layer to a thickness within the recited range of thickness, because US’062 suggests that the recited .
Response to Arguments
Applicant’s amendment to the claims and arguments, filed 12 October 2021, with respect to the rejections of Claims 1-14 under 35 USC 112(b) and of Claim 6 under 35 USC 103 have been fully considered and are persuasive.  The rejections of Claims 1-14 under 35 USC 112(b) and of Claim 6 under 35 USC 103 have been withdrawn. 
Applicant's arguments filed 12 October 2021 with respect to the rejections of Claims 1-5 and 9-14 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Bacher teaches that quasi-monolithic integration LIGA technique is an alternative to X-ray lithography and that there is no suggestion to combine X-ray LIGA with quasi-monolithic integration LIGA (Remarks, p. 7, last paragraph), the argument relies on a distinction between X-ray LIGA and quasi-monolithic integration LIGA which Bacher itself does not make. Instead, Bacher explains that LIGA itself includes the concept of X-ray lithography (p. 431, right column) and suggests quasi-monolithic integration as a combination of LIGA and CMOS techniques (LIGA and hot stamping) (pp. 434-435). Examiner does not understand Applicant’s argument along the lines that there is no suggestion in Bacher to combine LIGA with a combination of LIGA and hot stamping, since quasi-monolithic integration is itself a combination of both LIGA and hot stamping (Fig. 6, p. 435, left column, fourth paragraph). Moreover, Bacher does not suggest a combination of LIGA with hot stamping ONLY if one uses X-ray radiation.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
No prior art references which teaches or suggests a second electrically conductive deposited on an irradiated zone of the layer of photographic resin through a stencil mask or by printing an ink or conductive resin has been located as of the time of this Office Action.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712